LEVINSON, Judge
dissenting.
There is no case or controversy between the parties, and thus no basis for a declaratory judgment action. For this reason, I would reverse and remand the order of the district court with instructions to dismiss.
Plaintiff was denied a pistol purchase permit by the Forsyth County Sheriffs Office, on the grounds that he had a prior felony conviction. The record does not indicate that plaintiff ever sought review of the Sheriff’s denial of his application for a permit by petition to the chief district court judge as provided in N.C.G.S. § 14404(b) (2003). Plaintiff was later charged with the criminal offenses of perjury and obtaining property by false pretenses for his representation in the pistol permit application that he wás not a convicted felon. These criminal charges were subsequently dismissed. Plaintiff then filed the instant action, which includes the following pertinent allegations:
3. This action is brought for the purpose of determining, by Declaratory Judgment action, the plaintiff’s citizenship and the cons[e]quences thereto resulting from certain criminal process brought by the defendant against the plaintiff in 1980.
4. Specifically, plaintiff alleges, in support of his claim for a Declaratory Judgment the following factual controversy:
a. Certain criminal process were brought against the plaintiff in the Superior Court Division of the General Hall of Justice in Forsyth County, North Carolina, which were designated as case 80 CR 47395, 80 CR 47396 and 80 CR 47397. The specific charges were conspiracy to sell and deliver a controlled substance, possession within [sic] intent to sell and deliver a controlled substance and sale and delivery of a controlled substance.
b. On March 24, 1981, a final disposition was made of these charges and this plaintiff entered a plea of guilty to the misdemeanor charge of possession of a controlled substance and *106two felony guilty pleas to sale and delivery of a controlled substance and conspiracy to sell a controlled substance.
c. The plaintiff was sentenced in the misdemeanor charge to not less than twelve months, no more than eighteen months, as a regular committed youthful offender, said sentence suspended for a period of three years on the condition that he pay the costs of Court and not, at any future date, possess a controlled substance unless under a doctor’s prescription. The Court entered a Prayer for Judgment continued from term to term with regard to the two felony charges and no Court costs or other consequences were attached to those charges.
d. Since the entry of those criminal Judgments, the plaintiff has exercised his State and Federal constitutional right to vote and attached hereto is a true copy of his Voter Registration Card. In addition, the plaintiff has served as a juror in the Superior Court of Forsyth County, North Carolina and attached hereto is a true copy of his juror certification.
e. The plaintiff has recently applied for a handgun permit with the Sheriff of Forsyth County, North Carolina and, as a consequence of this application and his written and verbal statement that he had never been convicted of a felony, was arrested and made to respond to certain criminal process instituted in Forsyth County, North Carolina for obtaining property by false pretense and perjury in case 03 CR 62319, the State of North Carolina contending that the “official record” of this State is that the defendant is a convicted felon.
f. When this matter came on for probable cause hearing on December 5, 2003, the Honorable Assistant District Attorney, Eric Saunders, took a voluntary dismissal of these recent charges, but the defendant believes and therefore alleges that he would be in further jeopardy if he again attempts to obtain a handgun permit under the still existing controversy and seeks to obtain a Declaratory Judgment from this Court concerning his status as a “convicted felon” and his entitlement to lawfully obtain a handgun permit.
5. A genuine controversy exists, such that the provisions of the North Carolina Declaratory Judgment Action are hereby invoked and this Court is empowered to enter a Declaratory Judgment *107adjudicating the plaintiffs rights to possession of a handgun, as well as his entitlement to all other constitutional privileges guaranteed by the United States of America and the State of North Carolina Constitutions.
“A justiciable controversy is a prerequisite to a court’s obtaining jurisdiction. ‘An actual controversy between the parties must exist at the time the complaint is filed in order for the court to have jurisdiction to render a declaratory judgment.’ . . . This Court consistently has held that ‘future or anticipated action of a litigant does not give subject matter jurisdiction to our courts under the Declaratory Judgment Act.’ ” Town of Ayden v. Town of Winterville, 143 N.C. App. 136, 140-41, 544 S.E.2d 821, 825 (2001) (quoting Town of Pine Knoll Shores v. Carolina Water Service, 128 N.C. App. 321, 494 S.E.2d 618 (1998), and Bueltel v. Lumber Mut. Ins. Co., 134 N.C. App. 626, 628, 518 S.E.2d 205, 207 (1999)). “[T]o satisfy the jurisdictional requirement of an actual controversy, it is necessary that litigation appear unavoidable.” Sharpe v. Park Newspapers of Lumberton, 317 N.C. 579, 589, 347 S.E.2d 25, 32 (1986) (citation omitted). Moreover, “ ‘the proceedings of a court without jurisdiction of the subject matter are a nullity.’ ” Sarda v. City/Cty. of Durham Bd. of Adjust., 156 N.C. App. 213, 215, 575 S.E.2d 829, 831 (2003) (quoting Burgess v. Gibbs, 262 N.C. 462, 465, 137 S.E.2d 806, 808 (1964)).
“A challenge to subject matter jurisdiction may be . . . raised by the appellate court on its own motion, even when not raised by the parties.” Whittaker v. Furniture Factory Outlet Shops, 145 N.C. App. 169, 172, 550 S.E.2d 822, 824 (2001) (citing Askew v. Leonard Tire Co., 264 N.C. 168, 171, 141 S.E.2d 280, 282 (1965)). In the present case, plaintiff’s complaint fails to demonstrate a current case or controversy between the parties. The complaint neither alleges that plaintiff reapplied for a pistol permit, nor expresses any clear intention to reapply. Plaintiff merely voices the generalized concern that he “believes and therefore alleges that he would be in further jeopardy if he again attempts to obtain a handgun permit under the still existing controversy.” Indeed, plaintiff concedes in his complaint that his reason for seeking a declaration that he is not a convicted felon under the laws of North Carolina and is thus “entitled to all privileges and responsibilities guaranteed by United States of America and State of North Carolina citizenship” is so that the declaration will be available if he decides in the future to reapply for a pistol permit. This is clearly insufficient to support the subject matter jurisdiction of the court. See City of Raleigh v. R.R. Co., 275 N.C. 454, 168 S.E.2d 389 *108(1969) (parties seeking judicial interpretation of city ordinance not yet adopted when suit was filed; this Court finds no justiciable case or controversy).
The holding of the majority opinion makes it unlikely plaintiff will reapply for a pistol purchase permit. Nonetheless, I observe that in the event he does reapply for a permit which is again denied on the basis of a prior felony conviction, he would have some recourse through the operation of G.S. § 14-404(b), which authorizes review of the Sheriffs decision by a judicial official. I make no comment on whether, under such circumstances, an ancillary action for a declaratory judgment seeking the relief set forth in this complaint could be sustained.
Finally, no case or controversy is generated by the mere fact that plaintiffs complaint was filed after certain unpleasant interactions with the Forsyth County Sheriff and District Attorney’s Office. Plaintiffs complaint remains simply a complaint by a citizen who is displeased with the possible future treatment he might receive from public officials in the. course of a possible future application for a pistol permit. Plaintiffs status is the same as other citizens of North Carolina who might want a declaratory judgment that they are not convicted felons. However, our courts are not available for such declarations until a case or controversy requires determination of their status.
Because I would reverse and remand with instructions to dismiss the subject complaint, I make no comment on the central issue addressed by the majority opinion.